DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
  	Applicant's arguments filed 12/03/2020 have been fully considered but they are not persuasive.  
Examiner respectfully disagrees with the applicant’s argument that “the operating voltage supplied to the cathode of the light emitting device in each pixel region depends on the display brightness in this pixel region only.” In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the operating voltage supplied to the cathode of the light emitting device in each pixel region depends on the display brightness in this pixel region only (e.g. one pixel only)) are not recited in the rejected claim(s).  
 	Lin teaches some pixel positions have higher brightness and some pixel positions have lower brightness (page 4 of English machine translation attached to the office action mailed on 09/03/2020). Lin teaches power IC 42 adjusts an anode voltage VDD and a cathode voltage VSS output to an OLED (organic light emitting diode) according to control signal (pages 6-7 of English machine translation attached to the office action mailed on 09/03/2020).
 	Furthermore, Examiner respectfully disagrees with the applicant’s argument that Lin fails to disclose or suggest “the operating voltage decreases or maintains unchanged as display brightness corresponding to the brightness control factor increases, and the operating voltage output by the power supply unit in response to the brightness control factor corresponding to a minimum display brightness of the pixel region is greater than the operating voltage output by the power supply unit in response to 
 	Lin teaches wherein the operating voltage decreases or maintains unchanged as display brightness corresponding to the brightness control factor increases (pages 3-6 of English machine translation attached to the office action mailed on 09/03/2020, the VSS voltage is about 
-2.5V, the voltage values corresponding to the 3,2,1,0 levels of the brightness level are respectively 100%, 75%, 50%, 25% and 0% of VSS (since the voltage of the VSS (operating voltage) is negative, it decreases as the brightness level increases)), and the operating voltage output by the power supply unit in response to the brightness control factor corresponding to a minimum display brightness of the pixel region is greater than the operating voltage output by the power supply unit in response to the brightness control factor corresponding to a maximum display brightness of the pixel region (pages 3-6  of English machine translation attached to the office action mailed on 09/03/2020, the VSS voltage is about -2.5V, the voltage values corresponding to the 3,2,1,0 levels of the brightness level are respectively 100%, 75%, 50%, 25% and 0% of VSS (since the voltage of the VSS (operating voltage) is negative, it decreases as the brightness level increases, and the voltage of VSS at minimum brightness level is greater than the voltage of VSS at maximum brightness level)). 	Applicant asserts that Lin discloses that, in the related art, same voltage values are supplied to the anodes and/or cathodes of the LEDs when the brightness level is 1 and when the brightness level is 3.  Note that claim 1 recites  “the operating voltage decreases or maintains unchanged as display brightness corresponding to the brightness control factor increases” and claim 14 recites “the operating voltage decreases or keeps unchanged as display brightness corresponding to the brightness control factor increases. Therefore, based on applicant’s own assertion, Lin discloses applicant’s claimed invention.

 	Examiner respectfully disagrees with the applicant’s argument that Lin teaches against the feature “the operating voltage decreases or maintains unchanged as display brightness corresponding to the brightness control factor increases, and the operating voltage output by the power supply unit in response to the brightness control factor corresponding to a minimum display brightness of the pixel region is greater than the operating voltage output by the power supply unit in response to the brightness control factor corresponding to a maximum display brightness of the pixel region” of claims 1 and 14. 
 	 Lin teaches the feature “the operating voltage decreases or maintains unchanged as display brightness corresponding to the brightness control factor increases” (pages 3-6 of English machine translation attached to the office action mailed on 09/03/2020, the VSS voltage is about -2.5V, the voltage values corresponding to the 3,2,1,0 levels of the brightness level are respectively 100%, 75%, 50%, 25% and 0% of VSS (since the voltage of the VSS (operating voltage) is negative, it decreases as the brightness level increases)), and the operating voltage output by the power supply unit in response to the brightness control factor corresponding to a minimum display brightness of the pixel region is greater than the operating voltage output by the power supply unit in response to the brightness control factor corresponding to a maximum display brightness of the pixel region (pages 3-6  of English .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 14-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 106803418 A, English machine translation attached to the office action mailed on 09/03/2020 is used in this rejection).
 	As to claim 1, Lin teaches a display driver module, comprising: 	a source driver, configured to generate a voltage control signal according to an acquired brightness control factor (pages 3-4: analyze RGB  data (brightness control factor) of the image to  be displayed; pages 6-7: In another embodiment, Lin teaches driver IC 40 obtains RGB data, includes chip 41 for image data processing, after processing, it provides the power IC 42 with a control signal adjusted by the pulse width adjustment mechanism); and 	a power supply unit, configured to adjust an operating voltage output to a cathode of a light emitting device in each pixel region according to the voltage control signal (Fig. 5; pages 3, 6-7: power IC 
 	wherein the operating voltage decreases or maintains unchanged as display brightness corresponding to the brightness control factor increases (pages 3-6: the VSS voltage is about -2.5V, the voltage values corresponding to the 3,2,1,0 levels of the brightness level are respectively 100%, 75%, 50%, 25% and 0% of VSS (since the voltage of the VSS (operating voltage) is negative, it decreases as the brightness level increases)), and 
 	the operating voltage output by the power supply unit in response to the brightness control factor corresponding to a minimum display brightness of the pixel region is greater than the operating voltage output by the power supply unit in response to the brightness control factor corresponding to a maximum display brightness of the pixel region(pages 3-6: the VSS voltage is about -2.5V, the voltage values corresponding to the 3,2,1,0 levels of the brightness level are respectively 100%, 75%, 50%, 25% and 0% of VSS (since the voltage of the VSS (operating voltage) is negative, it decreases as the brightness level increases, and the voltage of VSS at minimum brightness level is greater than the voltage of VSS at maximum brightness level)). 	Note that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features of the embodiments of Lin in order to provide a driving circuit for image display that achieves best combination of color contrast and power dissipation.
 	As to claim 2, Lin teaches the display driver module of claim 1, wherein the display brightness of the light emitting device is divided into a plurality of brightness intervals, and the operating voltage varies as the brightness interval to which the display brightness corresponding to the brightness control factor belongs varies (pages 3-6: the voltage values corresponding to the 3,2,1,0 levels of the brightness 
 	As to claim 8, Lin teaches a display apparatus (page 1: display device), comprising: the display driver module of claim 1 (see rejection for claim 1). 	
 	As to claim 14, Lin teaches a voltage adjustment method, comprising: 	generating, by a source driver, a voltage control signal according to an acquired brightness control factor (pages 3-4: analyze RGB  data (brightness control factor) of the image to  be displayed; pages 6-7: In another embodiment, Lin teaches driver IC 40 obtains RGB data, includes chip 41 for image data processing, after processing, it provides the power IC 42 with a control signal adjusted by the pulse width adjustment mechanism); and 	adjusting, by a power supply unit, an operating voltage output to a cathode of a light emitting device in each pixel region according to the voltage control signal(Fig. 5; pages 3, 6-7: power IC 42 adjusts an anode voltage VDD and a cathode voltage VSS output to an OLED (organic light emitting diode) according to control signal); wherein the operating voltage decreases or keeps unchanged as display brightness corresponding to the brightness control factor increases(pages 3-6: the VSS voltage is about -2.5V, the voltage values corresponding to the 3,2,1,0 levels of the brightness level are respectively 100%, 75%, 50%, 25% and 0% of VSS (since the voltage of the VSS (operating voltage) is negative, it decreases as the brightness level increases)), and the operating voltage output by the power supply unit in response to the brightness control factor corresponding to a minimum display brightness of the pixel region is greater than the operating voltage output by the power supply unit in response to the brightness control factor corresponding to a maximum display brightness of the pixel region (pages 3-6: the VSS voltage is about -2.5V, the voltage values corresponding to the 3,2,1,0 levels of the brightness level are respectively 100%, 75%, 50%, 25% and 0% of VSS (since the voltage of the VSS 
	Note that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features of the embodiments of Lin in order to provide a driving circuit for image display that achieves best combination of color contrast and power dissipation.
 	As to claim 15, Lin teaches the voltage adjustment method of claim 14, wherein the display brightness of the light emitting device is divided into a plurality of brightness intervals, and the operating voltage varies as the brightness interval to which the display brightness corresponding to the brightness control factor belongs varies (pages 3-6: the voltage values corresponding to the 3,2,1,0 levels of the brightness level are respectively 100%, 75%, 50%, 25% and 0% of VSS). 	As to claim 17, Lin teaches the voltage adjustment method of claim 14, wherein the brightness control factor is a gray scale control signal (Lin, pages 3-5: RGB Data value (0-255)).
 	Claims 3-5, 9-10, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 106803418 A, English machine translation attached to the office action mailed on 09/03/2020 is used in this rejection) in view of Hwang et al. (US 2015/0145898 A1).
	As to claim 3, Lin teaches the display driver module of claim 1, further comprising: 	a gray scale controller, configured to output a gray scale control signal to the source driver (pages 3-6: RGB Data value (0-255), driver IC 40 obtains RGB data), but does not explicitly disclose  a gamma voltage generator, configured to provide a gamma reference voltage group to the source driver, the gamma reference voltage group comprising a plurality of gamma reference voltages; wherein the source driver performs voltage division on the gamma reference voltage in the gamma reference voltage group according to the gray scale control signal to generate a data voltage, and outputs the data voltage to a corresponding data line.gamma reference voltage generator 40 generate the gamma reference voltages to data driver 50);  wherein the source driver performs voltage division on the gamma reference voltage in the gamma reference voltage group according to the gray scale control signal to generate a data voltage, and outputs the data voltage to a corresponding data line (Figs. 1 and 2A; [0013]: data driver may include a voltage dividing unit configured to voltage divide the  gamma reference voltages; [0016]: data driver may include a gray scale voltage selection unit configured to select and output gray scale voltages according to a data driving control signal of the driving controller).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lin with a gamma voltage generator and a source driver as taught by Hwang et al. in order to improve the accuracy of gamma tuning.
 	As to claim 4, Lin in view of Hwang et al. teaches the display driver module of claim 3, wherein the brightness control factor is the gray scale control signal (Lin, pages 3-5: RGB Data value (0-255)). 	As to claim 5, Lin teaches the display driver module as discussed above, but does not explicitly disclose wherein the brightness control factor is the gamma reference voltage group. 	However, Hwang et al. teaches wherein the brightness control factor is the gamma reference voltage group ([0009];[0067]; Figs. 1, 2A and 2B: gamma reference voltage generator 40 generate the gamma reference voltages to data driver 50).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lin such that the brightness control factor is the gamma reference voltage group as taught by Hwang et al. in order to improve the accuracy of gamma tuning.


 	As to claim 16, Lin teaches the voltage adjustment method of claim 14, but does not explicitly disclose further comprising: performing voltage division on a gamma reference voltage in a gamma reference voltage group provided by a gamma voltage generator according to a gray scale control signal provided by a gray scale controller to generate a data voltage and outputting the data voltage to a corresponding data line by the source driver. 	However, Hwang et al. teaches further comprising: performing voltage division on a gamma reference voltage in a gamma reference voltage group provided by a gamma voltage generator according to a gray scale control signal provided by a gray scale controller to generate a data voltage and outputting the data voltage to a corresponding data line by the source driver (Figs. 1 and 2A; [0013]: data driver may include a voltage dividing unit configured to voltage divide the  gamma reference voltages; [0016]: data driver may include a gray scale voltage selection unit configured to select and output gray scale voltages according to a data driving control signal of the driving controller).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lin with the gamma voltage generator and the source driver as taught by Hwang et al. in order to improve the accuracy of gamma tuning.
 	 	As to claim 18, Lin teaches the voltage adjustment method as discussed above, but does not explicitly disclose wherein the brightness control factor is a gamma reference voltage group.gamma reference voltage generator 40 generate the gamma reference voltages to data driver 50).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lin such that the brightness control factor is a gamma reference voltage group as taught by Hwang et al. in order to improve the accuracy of gamma tuning.
 	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 106803418 A, English machine translation attached to the office action mailed on 09/03/2020 is used in this rejection) in view of Hwang et al. (US 2015/0145898 A1) and further in view of Pyo et al. (US 2017/0124958 A1).
 	As to claim 6, Lin in view of Hwang et al. teaches the display driver module of claim 4, further comprising, wherein: the gray scale controller is configured to output a gray scale control signal to the source driver according to a display gray scale (Lin, pages 3-6: RGB Data value (0-255), driver IC 40 obtains RGB data); the source driver is further configured to generate the voltage control signal according to the acquired gray scale control signal (Lin, pages 3-4: RGB Data value (0-255); pages 6-7: driver IC 40 obtains RGB data, includes chip 41 for image data processing, after processing, it provides the power IC 42 with a control signal adjusted by the pulse width adjustment mechanism);  and the power supply unit is configured to output an operating voltage according to the voltage control signal generated by the source driver (Lin, Fig. 5; pages 3, 6-7: power IC 42 adjusts an anode voltage VDD and a cathode voltage VSS output to an OLED (organic light emitting diode) according to control signal), but does not explicitly disclose a memory for storing correspondence relationship between the gray scale control signal, the voltage control signal, and the operating voltage.
 	However, Pyo et al. teaches a memory for storing correspondence relationship between the gray scale control signal, the voltage control signal, and the operating voltage ([0052]: the electronic 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lin in view of Hwang et al. with a memory for storing correspondence relationship between the gray scale control signal, the voltage control signal, and the operating voltage as taught by Pyo et al. in order to compensate a luminance drop of the display device.
 	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 106803418 A, English machine translation attached to the office action mailed on 09/03/2020 is used in this rejection)  in view of Pyo et al. (US 2017/0124958 A1).
 	As to claim 19, Lin teaches the voltage adjustment method as discussed above, comprising: 	outputting, by the gray scale controller, the gray scale control signal to the source driver according to a display gray scale (pages 3-6: RGB Data value (0-255); 	generating, by the source driver, the voltage control signal according to the acquired gray scale control signal (pages 3-4: RGB Data value (0-255); pages 6-7: driver IC 40 obtains RGB data, includes chip 41 for image data processing, after processing, it provides the power IC 42 with a control signal adjusted by the pulse width adjustment mechanism); and 	outputting, by the power supply unit, the operating voltage according to the voltage control signal generated by the source driver (Fig. 5; pages 3, 6-7: power IC 42 adjusts an anode voltage VDD and a cathode voltage VSS output to an OLED (organic light emitting diode) according to control signal), but does not explicitly disclose wherein correspondence relationship between the gray scale control signal, the voltage control signal, and the operating voltage is pre-stored in a memory. 	However, Pyo et al. teaches wherein correspondence relationship between the gray scale control signal, the voltage control signal, and the operating voltage is pre-stored in a memory ([0052]: 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lin such that correspondence relationship between the gray scale control signal, the voltage control signal, and the operating voltage is pre-stored in a memory as taught by Pyo et al. in order to compensate a luminance drop of the display device.

Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 106803418 A, English machine translation attached to the office action mailed on 09/03/2020 is used in this rejection) in view of Hwang et al. (US 2015/0145898 A1) and further in view of Lee et al. (US 2014/0063079 A1).
 	As to claim 7, Lin teaches the display driver module as discussed above, the power supply unit is configured to output an operating voltage according to the voltage control signal generated by the source driver (Fig. 5; pages 3, 6-7: driver IC 40 provides the power IC 42 with a control signal adjusted by the pulse width adjustment mechanism, power IC 42 adjusts an anode voltage VDD and a cathode voltage VSS output to an OLED (organic light emitting diode) according to control signal), but does not explicitly disclose the source driver is further configured to generate the voltage control signal according to the acquired gamma reference voltage group.
 	However, Hwang et al. teaches the source driver is further configured to generate the voltage control signal according to the acquired gamma reference voltage group (Figs. 1 and 2A; [0009]: gamma reference voltage generator 40 generate the gamma reference voltages to data driver 50; [0013]: data driver may include a voltage dividing unit configured to voltage divide the  gamma reference voltages;[0067]).

as taught by Hwang et al. in order to improve the accuracy of gamma tuning.
 	Lin in view of Hwang et al. teaches the display driver module as discussed above, but does not explicitly disclose further comprising: a memory for storing correspondence relationship between the gamma reference voltage group, the voltage control signal, and the operating voltage, wherein:the gamma voltage generator pre-stores a plurality of gamma reference voltage groups.
However, Lee et al. teaches further comprising: a memory for storing correspondence relationship between the gamma reference voltage group, the voltage control signal, and the operating voltage ([0013];[0017];[0058-0059];[0078];[0081];[0084-0085]: memory device 1020), wherein: the gamma voltage generator pre-stores a plurality of gamma reference voltage groups ([0017]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lin in view of Hwang et al. with a memory and gamma voltage generator as taught by Lee et al. in order to display gamma corrected image data on the display device. 	As to claim 20 , Lin teaches the voltage adjustment method as discussed above, comprising: 	outputting, by the power supply unit, the operating voltage according to the voltage control signal generated by the source driver (Fig. 5; pages 3, 6-7: driver IC 40 provides the power IC 42 with a control signal adjusted by the pulse width adjustment mechanism, power IC 42 adjusts an anode voltage VDD and a cathode voltage VSS output to an OLED (organic light emitting diode) according to control signal), but does not explicitly disclose generating, by the source driver, the voltage control signal according to an acquired gamma reference voltage group.
gamma reference voltage generator 40 generate the gamma reference voltages to data driver 50; [0013]: data driver may include a voltage dividing unit configured to voltage divide the  gamma reference voltages;[0067]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lin by generating the voltage control signal according to an acquired gamma reference voltage group as taught by Hwang et al. in order to improve the accuracy of gamma tuning.
Lin in view of Hwang et al. teaches the display driver module as discussed above, but does not explicitly disclose pre-storing, by a gamma voltage generator, a plurality of gamma reference voltage groups, wherein correspondence relationship between the gamma reference voltage group, the voltage control signal, and the operating voltage is pre-stored in a memory.
However, Lee et al. teaches pre-storing, by a gamma voltage generator, a plurality of gamma reference voltage groups ([0017]) wherein correspondence relationship between the gamma reference voltage group, the voltage control signal, and the operating voltage is pre-stored in a memory
 ([0013];[0017];[0058-0059];[0078];[0081];[0084-0085]: memory device 1020).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lin in view of Hwang et al. with gamma voltage generator  and memory as taught by Lee et al. in order to display gamma corrected image data on the display device.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 106803418 A, English machine translation attached to the office action mailed on 09/03/2020 is used in this rejection), .
   	As to claim 11, Lin (’18) in view of Hwang et al. teaches the display apparatus of claim 9, further comprising: 
a display substrate having a plurality of pixel regions arranged in an array (Lin ‘18, page 1: display array; page 4: pixel positions), wherein the pixel region is provided with a pixel driving circuit and a light emitting device (Lin ‘18 , page 4: driving circuit provides the light-emitting diodes on the corresponding pixel with brightness level), the pixel driving circuit being coupled to an anode of the light emitting device (Lin ‘18, page 4: driving the anode of the light emitting diode); but does not explicitly disclose cathodes of the light emitting devices in a same column are coupled to the power supply unit through a same signal line, and cathodes of the light emitting devices in different columns are coupled to the power supply unit through different signal lines.
However, Lin (’11)  teaches cathodes of the light emitting devices in a same column are coupled to the power supply unit through a same signal line (Fig. 6, cathodes of the light emitting devices 54 in a same column are coupled to the power supply unit 38 through a same signal line), and cathodes of the light emitting devices in different columns are coupled to the power supply unit through different signal lines (Fig. 6, cathodes of the light emitting devices 54 in different columns are coupled to the power supply unit 38 through different signal lines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lin (’18) in view of Hwang et al. such that cathodes of the light emitting devices in a same column are coupled to the power supply unit through a same signal line, and cathodes of the light emitting devices in different columns are coupled to the power supply unit through different signal lines as taught by Lin (’11)  in order to adjust luminance using electrical power supplied from the power supply.

 Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 106803418 A, English machine translation attached to the office action mailed on 09/03/2020 is used in this rejection),  in view of Hwang et al. (US 2015/0145898 A1) and further in view of Ha et al. (US 2004/0113923 A1).
As to claim 12, Lin in view of Hwang teaches the display apparatus of claim 10, but does not explicitly disclose further comprising:  an overall brightness adjustment unit, configured to output a gamma voltage control signal to the gamma voltage generator according to an operation from a user;wherein the gamma voltage generator is further configured to provide a corresponding gamma reference voltage group to the source driver according to the gamma voltage control signal provided by the overall brightness adjustment unit. 	However, Ha et al. teaches an overall brightness adjustment unit, configured to output a gamma voltage control signal to the gamma voltage generator according to an operation from a user ([0035-0038]: generate gamma voltage sets different than one another in corresponding to the brightness modes, the brightness mode signal M is generated when a user selects a brightness mode based on a brightness mode selection button);  wherein the gamma voltage generator is further configured to provide a corresponding gamma reference voltage group to the source driver according to the gamma voltage control signal provided by the overall brightness adjustment unit ([0036-0038]: apply the selected gamma voltage set to a data driver, generate gamma voltage sets different than one another in corresponding to the brightness modes, the brightness mode signal M is generated when a user selects a brightness mode based on a brightness mode selection button).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lin in view of Hwang with an overall brightness adjustment unit configured to output a gamma voltage control signal to the gamma voltage generator according to an operation from a user, wherein the gamma voltage generator is further configured to .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 106803418 A, English machine translation attached to the office action mailed on 09/03/2020 is used in this rejection), hereinafter Lin (’18)  in view of Hwang et al. (US 2015/0145898 A1) in view of Ha et al. (US 2004/0113923 A1) and further in view of Lin et al. (US 2018/0061311 A1), hereinafter Lin (’11).
	As to claim 13, Lin (’18) in view Hwang and Ha et al. teaches the display apparatus of claim 12, further comprising: a display substrate having a plurality of pixel regions arranged in an array (Lin ‘18, page 1: display array; page 4: pixel positions), wherein the pixel region is provided with a pixel driving circuit and a light emitting device (Lin ‘18, page 4: driving circuit provides the light-emitting diodes on the corresponding pixel with brightness level), the pixel driving circuit being coupled to an anode of the light emitting device (Lin ‘18, page 4: driving the anode of the light emitting diode); but does not explicitly disclose cathodes of the light emitting devices in a same column are coupled to the power supply unit through a same signal line, and cathodes of the light emitting devices in different columns are coupled to the power supply unit through different signal lines.
However, Lin (’11) teaches cathodes of the light emitting devices in a same column are coupled to the power supply unit through a same signal line (Fig. 6, cathodes of the light emitting devices 54 in a same column are coupled to the power supply unit 38 through a same signal line), and cathodes of the light emitting devices in different columns are coupled to the power supply unit through different signal lines (Fig. 6, cathodes of the light emitting devices 54 in different columns are coupled to the power supply unit 38 through different signal lines).
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698.  The examiner can normally be reached on Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STACY KHOO/Primary Examiner, Art Unit 2624